Judgment was entered in the Supreme Court, October 11th 1875,
Per Curiam.
The debts to secure which these assignments were made, were both precedent and the assignments collateral. Neither party has an advantage in this respect. Both assignments were of *242choses in action before judgments and merger of the claims in the judgment. In this respect neither party has an advantage. The suits, therefore, had not changed the character of claims by a merger, and the creation of a new form of indebtedness havingits proper local existence in the record exhibiting the judgment. I know of no law or judicial decision making the record of an action or suit a place of record, where assignments must be filed of the claim in suit. When a judgment constitutes a proper evidence of the debt, the record of it becomes in equity a proper place to give notice of an assignment. It then has a certain local and established existence. But a bond, note, book account, or other cause of action, has an independent existence, and may, by non-suit, verdict, or otherwise, never merge into a judgment in this particular suit. In the absence of a positive law requiring the assignment to be filed, it would be rather an act of legislation than of the administration of equity, judicially, to say that the prior assignment had lost its validity against the junior transfer by not filing it. In such a case, prior in tempore, potior est in jure, is the maxim which becomes the law of the assignment, if there be no equity otherwise to defeat it. In this case there is no other equity, it is a question only of filing the evidence of transfer, and the moment the claim merged in the judgment the prior assignment of Beed was filed. The money was paid over to Beed, the first assignee, in good faith and was so received by him. Having thus received it upon a rightful claim, as he had every reason to suppose, and on his title, his conscience is not affected by the receipt, and no equity intervenes to cause him to pay it over to Coon & Neil as theirs, ex cequo et bono. Potior est conditio defendentis. None of the cases cited appear to rule this.
Judgment affirmed.